Exhibit 10.45

SECOND AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

BETWEEN FOSTER WHEELER ASIA PACIFIC PTE. LTD.

AND

ROBERTO PENNO

WHEREAS, FOSTER WHEELER ASIA PTE. LTD., a Singapore company (“FWAPL”), entered
into an Employment Agreement with ROBERTO PENNO (the “Executive”) effective as
of June 1, 2009 (the “Contract”), and a First Amendment thereto effective as of
January 1, 2011 (the “First Amendment” and the Contract, as amended by the First
Amendment, the “Agreement”);

WHEREAS, pursuant to Section 9.8 of the Agreement, an amendment to the Agreement
may be made pursuant to the written consent of FWAPL and the Executive; and

WHEREAS, the parties wish to amend the Agreement as set forth below.

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the following
mutual promises, covenants and undertakings, the parties agree that the
Agreement is amended effective as of November 11, 2013 (the “Second Amendment
Effective Date”) as follows:

 

1. Pursuant to Section 9.5 of the Agreement, FWAPL hereby transfers and assigns
Executive’s employment to Foster Wheeler Management Limited (the “Company”), an
affiliate of FWAPL, and such transfer and assignment shall not be deemed a
termination of employment under the Agreement. For the avoidance of doubt, the
Executive’s period of continuous employment under the Agreement started on
June 1, 2009 (“the Executive’s period of continuous employment”) and will
continue notwithstanding this transfer to the Company. Further, effective with
such transfer and assignment, all of FWAPL’s obligations hereunder shall be
assumed by and be binding upon, and all of FWAPL’s rights hereunder shall be
assigned to, the Company and the defined term “Company” as used herein and in
the Agreement shall hereafter be deemed amended to mean Foster Wheeler
Management Limited.

Nothing contained herein shall be construed to preclude the transfer and
assignment of Executive’s employment to another affiliate of the Company
(“Subsequent Affiliate”) at any time during the Term and no such transfer and
assignment shall be deemed to be a termination of employment under the Agreement
and the Executive’s period of continuous employment will continue
notwithstanding any such transfer and assignment; provided, that, effective with
any such transfer and assignment, all of FWAPL’s and/or the Company’s
obligations hereunder shall be assumed by and be binding upon, and all of
FWAPL’s and/or the Company’s rights hereunder shall be assigned to, such
Subsequent Affiliate and the defined terms “FWAPL” and “Company” as used herein
and in the Agreement shall thereafter be deemed amended to mean such Subsequent
Affiliate. Except as otherwise provided above, all of the terms and conditions
of the Agreement, including without limitation, Executive’s rights and
obligations, shall remain in full force and effect following such transfer(s)
and assignment(s) of employment.



--------------------------------------------------------------------------------

2. Section 1.1 of the Agreement is hereby revised to read in its entirety as
follows:

“1.1 Employment, Duties. The Company hereby agrees to employ the Executive for
the Term (as defined in Section 2.1) to render exclusive and full-time services
to the Company in the capacity of Chief Executive Officer, Engineering and
Construction Group and/or such other title and duties as the Company and/or the
Chief Executive Officer (the “CEO”) of Foster Wheeler AG (the “Parent”) may
assign to the Executive (including service as a director or officer of the
Company and/or any Affiliated Company (as defined in Section 4.3.1)); provided,
however, that the Executive may participate in civic, charitable, industry and
professional organizations to the extent that such participation does not
materially interfere with the performance of Executive’s duties hereunder.

The Executive shall report to the CEO of the Parent. In no event shall the
Executive’s title or service as an officer or director of any Affiliated Company
be deemed to create an employment relationship with the Parent or such
Affiliated Company. At the request of the CEO at any time or upon receipt of
notice of the Executive’s termination of employment for any reason, the
Executive agrees to take all appropriate action to resign from any position in
which he is an officer or director of the Company or any Affiliated Company and
execute any paper work or comply with any procedures to effectuate such
resignation. For the avoidance of doubt, the Executive’s resignation as an
officer or director of the Company or any Affiliated Company shall not be deemed
to provide the Executive with Good Reason (as defined below).”

 

3. Section 1.4 of the Agreement is hereby revised to read in its entirety as
follows:

“1.4 Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the Company’s offices in Reading, England, subject to
travel requirements consistent with the nature of the Executive’s duties from
time to time on behalf of the Company and/or Affiliated Companies. Given the
nature of the Executive’s duties, the parties expect that he will spend a
considerable amount of time travelling on behalf of the Company and Affiliated
Companies. The Executive shall keep his primary residence within reasonable
daily commute of the Reading, England area throughout the Term.”

 

4. Sections 3.1 through and 3.3 of the Agreement are hereby revised to read in
their entirety as follows:

“3.1 Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees as of the Second Amendment Effective Date to pay
to the Executive during the Term a base salary at the initial annual rate of
Five Hundred Eighty Thousand United States Dollars (US$580,000) (the “Base
Salary”), which shall be converted into, and paid to the Executive in, British
Pounds using the exchange rate on the Second Amendment Effective Date. The Base
Salary will be subject to review from time to time in accordance with the
Company’s policy for the review of senior executive compensation, provided,
however, that the Base Salary under this Agreement, including as subsequently
adjusted upwards may not be decreased thereafter without the written consent of
the Executive, except for across-the-board changes for executives at the
Executive’s level. Base Salary reviews are also subject to the approval of the
Compensation and Executive Development Committee (the “Committee”) of the Board
of Directors (the “Board”) of Foster Wheeler AG (the “Parent”), which shall be
exercised in the Committee’s absolute discretion. The Executive’s first Base
Salary review will occur during the first quarter of 2015. Unless and except as
may be expressly set forth otherwise in this Agreement, all payment of Base
Salary and/or other compensation hereunder shall be less such deductions or
withholdings as are required by applicable law and regulations.

 

2



--------------------------------------------------------------------------------

3.2 Bonus. The Executive shall be eligible to participate, as determined by the
Board of the Parent or the Committee in their absolute discretion and in
accordance with any relevant policies, applicable law, or exchange listing
requirements, in the annual cash incentive bonus program of the Company or an
Affiliated Company as in effect from time to time for executives at the
Executive’s level (the “Bonus Program”). The Executive shall be eligible for an
annual cash incentive bonus as follows:

3.2.1 For January 1 through December 31, 2013: at a target opportunity of sixty
percent (60%) of the Executive’s annual base salary during such period (up to a
maximum opportunity of one hundred twenty percent (120%) of such annual base
salary); and

3.2.2. For January 1, 2014 onwards: at a target opportunity of eighty percent
(80%) of Base Salary (up to a maximum opportunity of one hundred sixty percent
(160%) of Base Salary).

An annual cash incentive bonus under the Bonus Program shall be based upon the
achievement of certain business unit objectives established in advance by the
Company, an Affiliated Company, the Board and/or the Committee and/or their
designate as necessary or appropriate to comply with relevant policies,
applicable law, or exchange listing requirements (the “Annual Bonus”). The
actual amount of any Annual Bonus shall be determined by and in accordance with
the terms of the then-current Bonus Program of the Company or an Affiliated
Company and the Executive shall have no absolute right to an Annual Bonus in any
year.

3.3 Equity Awards. The Executive shall be eligible during the Term for annual
equity awards, as determined by the Board and/or the Committee as necessary or
appropriate to comply with Company policy, applicable law or exchange listing
requirements, under the equity or long-term incentive (“LTI”) plan of the
Company or an Affiliated Company for senior executives, as in effect from time
to time. The LTI plan currently in place is the Foster Wheeler AG Omnibus
Incentive Plan (the “Omnibus Plan”). The actual amount of any LTI awards shall
be determined by and in accordance with the terms of the then-current LTI award
plan or program by the Company, an Affiliated Company, the Board and/or the
Committee in their absolute discretion, and the Executive shall have no absolute
right to an LTI award in any year.

In addition, on the first open trading window subsequent to the Second Amendment
Effective Date on which it is practical to make a grant (“Grant Date”), the
Executive will receive the following equity awards (the “Awards”):

3.3.1 A grant of Restricted Stock Units (“RSUs”) which will be payable in
registered shares of Foster Wheeler AG (“Shares”) with an economic value as of
the Grant Date equal to Five Hundred Thousand United States Dollars
(US$500,000). All of such RSUs will be granted on the Grant Date and the RSUs
will vest as follows: one-third (1/3) on each of the first (1st), second (2nd),
and third (3rd) anniversaries of the Grant Date (or an alternate date selected
by the Committee or its designee within the open trading window that includes
the Grant Date (the “Vesting Date”)), provided that the Executive is still
employed by the Company or an Affiliated Company on such dates.

3.3.2. A grant of Restricted Stock Units with Performance Goals (“PRSUs”) which
will be payable in Shares with an economic value as of the Grant Date equal to
Five Hundred Thousand United States Dollars (US$500,000). All of such PRSUs will
be granted on the Grant Date and shall “cliff” vest on the later of (i) the
third (3rd)

 

3



--------------------------------------------------------------------------------

anniversary of the Vesting Date or (ii) the date the Committee certifies the
applicable Performance Goals were met, provided the Executive is still employed
by the Company or an Affiliated Company on such later date. The PRSUs will have
Performance Goals measured by comparing December 2013 to December 2016.

The Awards will be issued under and otherwise governed by all provisions of the
Omnibus Plan and by separate agreement in the usual form approved by the
Committee. In the event of any inconsistency between such separate agreements
and the terms of this Agreement, this Agreement shall govern and control. For
the avoidance of doubt, nothing in the preceding sentence shall be construed to
limit the application of any provision of such separate agreements that
expressly refers to and incorporates a provision of this Agreement. The actual
number of RSUs and PRSUs to be granted to the Executive will be calculated using
the valuation methodology for valuing equity awards that has been approved and
adopted by the Committee.

For the avoidance of doubt, (i) the Awards are in addition to, and not in lieu
of, the grants already made to the Executive under the First Amendment and
(ii) the Awards shall serve as the 2014 annual equity award for the Executive
and no additional annual equity award will be granted to the Executive in 2014.”

 

5. Sections 3.4 through 3.7 of the Agreement are hereby renamed and revised to
read in their entirety as follows:

“3.4 Company Car Cash Allowance. The Executive is eligible for a Company car
cash allowance of Fourteen Thousand and Four Hundred British Pounds
(£14,400) per annum payable in monthly installments with the Executive’s Base
Salary payments. It will be separate from the Executive’s Base Salary and will
be subject to tax and employee National Insurance contributions. It will not
constitute pensionable earnings.

Provided that the Executive holds a current driving license, the Executive will
be required to use his own car for road network business travel within the
United Kingdom (“UK”) unless otherwise authorized by the CEO of the Parent. The
Executive must therefore insure his car for business use and ensure that it is
well maintained, roadworthy and has a valid MOT certificate as applicable.

Simultaneous with the execution of this Second Amendment, the Company has
provided the Executive with a cash allowance information sheet which contains
important information about the Company car cash allowance. By signing this
Second Amendment, the Executive indicates that he has read and understood this
information. Please note that this information does not form part of the
Agreement or the Executive’s contract of employment and it will be changed from
time to time. Changes may be made without notice.

3.5 Private Healthcare Plan. The Company will bear the reasonable costs of
membership in the Cigna International private healthcare plan (or a different
private healthcare plan chosen by the Company which provides comparable coverage
and benefits) for the Executive’s benefit. Membership to the plan is subject to
the terms of the plan and the rules or insurance policy of the plan provider, in
each case as may be amended from time to time, and is subject always to the plan
provider’s willingness to provide cover. It is a taxable benefit. The Executive
may be able to purchase additional cover for any of his eligible dependents.

 

4



--------------------------------------------------------------------------------

3.6 Other Benefits. Subject to eligibility, the Executive may be able to
participate in certain insurance or other schemes as may be made available to
the Executive by the Company or an Affiliated Company from time to time. If the
Executive does participate in any such insurance schemes, and whether the
particular scheme is contractual or non-contractual, payments will be made to
the Executive only insofar as the terms of the applicable Company or Affiliated
Company policy provides for cover or, where cover under the scheme is provided
by an external organization, where the applicable insurance policy provides for
and pays for cover. The Company reserves the right in its sole and absolute
discretion to discontinue, vary or amend the benefits provided at any time on
reasonable notice to the Executive. Where the Executive has had the benefit of
insurance or cover which is based on his level of salary, then the relevant
level of salary going forward shall be as specified in this Agreement (as
amended) subject to any salary cap applicable under the insurance scheme.

3.7 Housing Allowance. The Executive is eligible for a housing allowance of
Twelve Thousand British Pounds (£12,000) per month. The allowance will be paid
in accordance with the Company’s normal payroll schedule. It will be separate
from the Executive’s Base Salary and will be subject to tax and employee
National Insurance contributions. It will not constitute pensionable earnings.

The first payment of the allowance will be paid as soon as practical after the
Executive’s relocation to the UK. Payments will then continue for a maximum
period of three (3) years. At the discretion of the CEO of the Parent, the first
payment may be paid before the Executive relocates to the UK if it is required
to secure a property.”

 

6. New Sections 3.8 through 3.10 of the Agreement are hereby added to the
Agreement to read in their entirety as follows:

“3.8 Schooling. From January 1, 2014 to December 31, 2014, the Executive will be
reimbursed the cost of day school fees (tuition, registration and bus costs
only) for one school age child. The fees will be reimbursed to the Executive via
the expense reporting procedure with documented receipts/bills. Fees covering
extra-curricular activities will be at the Executive’s cost.

3.9 Tax Gross-Up. To the extent the housing allowance, schooling benefit and/or
relocation costs provided under Section 3.10 of this Agreement results in
taxable income to the Executive, the Company shall pay an amount to satisfy the
Executive’s related income tax obligation.

3.10 Relocation Assistance. With the support of Foster Wheeler’s global mobility
personnel in Reading, the Executive will be provided with the following
relocation assistance:

3.10.1 Obtaining the necessary work permits and visas required to live and work
in the UK, and reimbursement of any work permit/visa, passport and immigration
expenses.

3.10.2 The reasonable cost of any expenses (including penalty costs) related to
the termination of leases in Singapore (including primary residence, car, mobile
phone, satellite), provided the Executive co-operates with the Company and uses
reasonable efforts to avoid and/or limit the expenses incurred in connection
with terminating such leases.

 

5



--------------------------------------------------------------------------------

3.10.3 The reasonable costs of storing household goods for a maximum period of
up to three (3) months.

3.10.4 The reasonable costs of packing and shipping household goods from
Singapore to the UK.

3.10.5 Reimbursement for two (2) house hunting trips by the Executive or his
spouse of up to four (4) days each.

3.10.6 The reasonable cost for the negotiation and/or leasing fees incurred by
the Executive in connection with his primary residence in the UK.”

 

7. The definition of “For Cause by the Company” in Section 4.1.1(iii) of the
Agreement is hereby amended in its entirety to read as follows:

“(iii) For Cause By the Company: notice of termination for “Cause,” with
immediate notice and without compensation to the Executive. As used herein,
“Cause” means:

(A) committing a criminal offence (other than road traffic offenses that do not
involve homicide) for which a custodial sentence may be imposed;

(B) actual or attempted theft or embezzlement of Company or any Affiliated
Company assets;

(C) use of illegal drugs;

(D) material breach of the Agreement that the Executive has not cured within
thirty (30) days after the Company or Affiliated Company, as applicable, has
provided the Executive notice of the material breach which shall be given within
sixty (60) days of the Company’s or Affiliated Company’s knowledge of the
occurrence of the material breach;

(E) commission of an act of moral turpitude that in the judgment of the Parent’s
Board can reasonably be expected to have an adverse effect on the business,
reputation or financial situation of the Company or any Affiliated Company
and/or the ability of the Executive to perform the Executive’s duties;

(F) gross negligence or willful misconduct in performance of the Executive’s
duties;

(G) breach of fiduciary duty to the Company or any Affiliated Company;

(H) willful refusal to perform the duties of Executive’s titled position; or

(I) a material violation of the Foster Wheeler AG Code of Business Conduct and
Ethics.”

 

8. Section 4.1.2(iii) of the Agreement is hereby amended in its entirety to read
as follows:

“(iii) relocation of the Executive’s principal business location by the
Executive’s employer (the Company or an Affiliated Company, as the case may be)
of greater than fifty (50) miles, or”

 

6



--------------------------------------------------------------------------------

9. The definition of “Change of Control” in Section 4.3.1(ii) of the Agreement
is hereby amended in its entirety to read as follows:

“(ii) Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:

(A) The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of Beneficial
Ownership of voting securities of the Parent where such acquisition causes such
Person to own twenty percent (20%) or more of the combined voting power of the
then outstanding voting securities of the Parent entitled to vote generally in
the election of directors (the “Outstanding Parent Voting Securities”),
provided, however, that for purposes of this subparagraph (A), the following
acquisitions shall not be deemed to result in a Change of Control: (I) any
acquisition directly from the Parent or any corporation or other legal entity
controlled, directly or indirectly, by the Parent, (II) any acquisition by the
Parent or any corporation or other legal entity controlled, directly or
indirectly, by the Parent, (III) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Parent or any corporation or
other legal entity controlled, directly or indirectly, by the Parent, or (IV)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (I), (II), and (III) of subparagraph (C) below; and provided, further,
that if any Person’s Beneficial Ownership of the Outstanding Parent Voting
Securities reaches or exceeds twenty percent (20%) as a result of a transaction
described in clause (I) or (II) above, and such Person subsequently acquires
Beneficial Ownership of additional voting securities of the Parent, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own twenty percent (20%) or more of the Outstanding Parent Voting
Securities;

(B) Individuals who, as of the date hereof, constitute the Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Parent’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(C) The consummation of a reorganization, merger, amalgamation or consolidation
or sale or other disposition of all or substantially all of the assets of the
Parent (“Business Combination”) or, if consummation of such Business Combination
is subject to the consent of any government or governmental agency, the later of
the obtaining of such consent (either explicitly or implicitly by consummation)
or the consummation of such Business Combination; excluding, however, such a
Business Combination pursuant to which (I) all or substantially all of the
individuals and entities who were the Beneficial Owners of the Outstanding
Parent Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Parent or all or

 

7



--------------------------------------------------------------------------------

substantially all of the Parent’s assets either directly or through one (1) or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Parent Voting
Securities, (II) no Person (excluding any (x) corporation owned, directly or
indirectly, by the Beneficial Owner of the Outstanding Parent Voting Securities
as described in clause (I) immediately preceding, or (y) employee benefit plan
(or related trust) of the Parent or such corporation resulting from such
Business Combination, or any of their respective subsidiaries) Beneficially
Owns, directly or indirectly, twenty percent (20%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (III) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(D) Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent.

(E) The following terms shall have the meaning set forth in this
Section 4.3.1(ii): “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, or any successor act thereto.”

 

10. Section 9.1 of the Agreement is hereby revised to read in its entirety as
follows:

“9.1 Governing Law and Jurisdiction. This Agreement shall be governed by and
shall be construed in accordance with the laws of England and Wales and shall be
subject to the exclusive jurisdiction of the English courts.”

 

11. A new Section 13 titled “Share Ownership Guidelines” shall be inserted in
the Agreement and the new Section 13 shall read in its entirety as follows:

“13. Share Ownership Guidelines.

The Executive will be subject during the Term to Share ownership guidelines as
per the Parent’s policy.”

 

12. Terms that are not specifically defined in this Second Amendment shall have
the definition provided in the Agreement.

 

13. Other than as expressly set forth in this Second Amendment, the Agreement
remains unchanged.

 

14. This Second Amendment may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
the Agreement effective as of the Second Amendment Effective Date.

 

FOSTER WHEELER ASIA PACIFIC PTE. LTD. By:  

/s/ Franco Baseotto

Name:   Franco Baseotto Title:   Director FOSTER WHEELER MANAGEMENT LIMITED By:
 

/s/ Beth B. Sexton

Name:   Beth B. Sexton Title:   Executive Vice President, Human Resources,
Foster Wheeler AG   On behalf of Foster Wheeler Management Limited

/s/ Roberto Penno

ROBERTO PENNO

 

9